 Case 8:19-cv-00948-FMO-PLA Document 47 Filed 08/25/21 Page 1 of 1 Page ID #:1036




1

2
                                                                                  JS-6
3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   C. SCOTT KILLIPS,                           )   Case No. SA CV 19-0948 FMO (PLAx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                  v.                           )   JUDGMENT
                                                 )
14   BEFORE THE BUTCHER, LLC, et al.,            )
                                                 )
15                        Defendants.            )
                                                 )
16
              Pursuant to the Court’s Order Re: Motion for Summary Judgment, IT IS ADJUDGED THAT
17
     the above-captioned action is dismissed as follows. Plaintiff’s First Cause of Action for violations
18
     of § 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78j et seq. and
19
     Second Cause of Action for violation of § 20(a) of the Exchange Act, 15 U.S.C. § 78t, are
20
     dismissed with prejudice. Plaintiff’s Third through Eleventh Causes of Action are dismissed
21
     without prejudice for lack of subject-matter jurisdiction. The parties shall bear their own fees and
22
     costs.
23
     Dated this 25th day of August, 2021.
24

25
                                                                            /s/
26                                                                 Fernando M. Olguin
                                                                United States District Judge
27

28
